Citation Nr: 0839265	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  This claim is on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2008.  A copy of 
the transcript is of record.


FINDING OF FACT

The veteran's PTSD is manifested by no more than 
"difficulty" in establishing and maintaining effective work 
and social relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The veteran is currently evaluated as 50 percent disabled for 
PTSD.  In order to warrant a 70 percent rating, the evidence 
must show the following:

occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and an inability to 
establish and maintain effective 
relationships.  

In addition, in evaluating psychiatric disabilities the VA 
has adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  Under 
DSM-IV, a Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).

Here, the veteran filed a claim for an increased rating for 
his PTSD in May 2006.  Based on the evidence of record, the 
Board finds that his PTSD symptomatology warrants no more 
than a 50 percent evaluation.

Significantly, the report of a July 2006 VA PTSD examination 
indicated subjective complaints of nightmares, flashbacks, 
hypervigilance, easy startle reflex, depression, anxiety, 
social withdrawals, lack of sleep, and decreased energy and 
concentration.  These complaints were described as moderately 
severe in nature with no reported remissions.  

Objectively, the veteran was found to be of depressed mood, 
blunted affect, and normal speech.  There were no perceptual 
problems and his thought processes and thought content were 
normal.  There was no suicidal or homicidal ideations, and he 
was oriented to person, place, and time.  His insight, 
judgment, and impulse control were fair.  

He was assigned a GAF score of 45, indicative of serious 
symptoms.  However, the examiner described his symptoms as 
only "moderately severe."  The examiner further noted that 
he had occupational and relationship problems.  

The veteran was afforded a subsequent VA examination in 
January 2007, at which time "violent thoughts" was added to 
his list of subjective complaints.  Objectively, he was again 
found to be of depressed mood, blunted affect, and normal 
speech.  There were no perceptual problems and his thought 
processes and thought content were normal.  There was no 
suicidal or homicidal ideations, and he was oriented to 
person, place, and time.  His insight, judgment, and impulse 
control were fair.  The examiner again noted that he had 
problems working as well as in his relationships, but 
acknowledged that he was employed as a switchman for a 
commuter railway operation.  

At his January 2008 Travel Board hearing, the veteran 
testified that he visited his private psychologist 
approximately once per week.  He had been married for 28 
years and had one daughter in college.  He was employed by a 
commuter railway in the New Jersey/New York area.  However, 
following the terrorist attacks on the World Trade Center in 
September 2001, he elected to move from his position as a 
locomotive engineer who operated trains with passengers to a 
position as a switchman who operated vacant trains for less 
pay.  He claims he made this decision in order to avoid human 
interaction.  He also testified that he avoided social 
functions, although he admitted to having a few close friends 
for approximately 30 years.  

In a June 2006 evaluation report, the veteran's private 
psychologist listed his PTSD symptomatology as: angry 
outbursts, anxiety, depressed mood, difficulty falling 
asleep, diminished interest in activities, flashbacks, 
distressing and intrusive memories of trauma, exaggerated 
startle response, impaired concentration, hypervigilance, 
motor restlessness, pessimistic thinking, recurrent dreams of 
trauma, and suppression of dreams and thoughts related to 
trauma.  

His social functioning was limited by difficulty of 
expressing negative feelings, difficulty in maintaining 
relationships, diminished social interaction and activities, 
lack of expressiveness, inhibition in social situations, lack 
of close relationships, lack of friendships, and poor 
judgment in social situations.  His occupational functioning 
was limited by conflict with co-workers, conflicts with 
supervisors, confusion or lack of direction regarding career, 
excessive indecisiveness at work, failure to advance in job 
due to symptoms, and inability to work.  

The private psychologist found no evidence of suicidal 
ideation or psychosis, and only mild evidence of physical 
violence.  He assigned him a GAF score of 60, indicative of 
only moderate symptoms.  

By letters dated in December 2006 and January 2008, the same 
private psychologist indicated that the veteran's PTSD 
symptomatology had exacerbated to he point that he was 
reassigned at work to a reduced capacity in his position as a 
locomotive engineer.  However, the Board notes that the 
veteran testified at his January 2008 hearing that his 
reassignment from locomotive engineer to switchman was of his 
own volition.  

The objective evidence of record does not show that he has 
suicidal ideation or obsessional rituals, is unable to 
communicate through speech, exhibits near-continuous panic 
attacks or depression, cannot function independently, is 
disoriented, or unable to maintain his own personal hygiene.  
As a result of the foregoing, the picture of overall PTSD 
symptomatology displayed by the veteran during the period on 
appeal more nearly approximate the current 50 percent rating.

In addition, the Board has considered the veteran's 
statements regarding his service-connected PTSD.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the Board has considered whether staged ratings 
are appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  See Hart v. 
Mansfield, 21 Vet. App. 505.  Additionally, as the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.

Furthermore, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  First, the 
evidence does not show any hospitalizations for PTSD 
treatment.

Moreover, although he maintains that he worked in a lower-
paying position as a result of his PTSD, he is still employed 
by the same commuter railway operation.  Hence, referral for 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in June 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the July 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his PTSD increased in severity, including descriptions 
of his symptoms and other involvement, physician letters, and 
lay statements.

Additionally, a May 2007 statement of the case informed him 
of the specific rating criteria used for the evaluation of 
his claim.  The statement of the case advised him of the 
rating considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
PTSD.  Based on the evidence above, the veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during his January 2008 Travel Board hearing, he testified as 
to the signs and symptoms of his disability, with particular 
emphasis on the impact that the disability had on his daily 
life.  For example, he described his inability to sleep and 
his discomfort in social situations.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records.  Further, the veteran submitted additional 
treatment records and private psychologist letters, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
January 2008.  

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in July 2006 and January 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating for PTSD in excess of 50 percent is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


